Reversed and Rendered and Majority and Concurring Opinions filed June 17,
2021.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-20-00164-CV

                        CITY OF HOUSTON, Appellant
                                         V.

                        LOURDES N. AYALA, Appellee

                    On Appeal from the 190th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-49460

                           CONCURRING OPINION

      I concur in the judgment and generally agree with the analysis in the opinion.
As this is a full opinion, I would explain the legal analysis of the two subdivisions
of governmental immunity—immunity from suit and immunity from liability—
rather than merely cite the definition of a city as a governmental unit, and refer to
the relevant waiver provisions of the Texas Tort Claims Act, which make it clear
that this court’s dismissal for want of jurisdiction is based on the City’s immunity
from suit. See Tex. Civ. Prac. & Rem. Code Ann. §§ 101.021(2) (waiver of
immunity from liability), .025 (waiver of immunity from suit). I would treat the
request in footnote 1 of the City’s brief that this court take judicial notice of the
City’s charter as a motion and grant it. Finally, because the court concludes that
Ayala did not preserve for appellate review her issues regarding the City’s use of its
ASOCS records, I do not join the court’s dicta on the merits of those unpreserved
issues.




                                       /s/       Charles A. Spain
                                                 Justice


Panel consists of Chief Justice Christopher and Justices Spain and Wilson.
(Christopher, C. J., majority.)




                                             2